DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2021 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 20-22, 24-26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Caveney et al. (US 2013/0014605) (“Caveney”) or, in the alternative, under 35 U.S.C. 103 as obvious over Caveney in view of Hayashida et al. (US 7,877,894) (“Hayashida”) and Bowling et al. (US 2014/0222207) (“Bowling”).
Claim 20: energizing a first winding (FIG. 5A/5B; paragraph [0045]; A; “Each segment A, B of stators 1703A, 1703B may be controlled by a controller, such as controller 170, 400 configured for individually energizing each segment A, B, so that each segment A, B, of stators 1703A, 1703B may drive their corresponding inner and outer rotors (1705A, 1705B and 1704A, 1704B, respectively) 
reading an encoder position (paragraph [0049]; 1741A) for the motor while the first winding is energized; 
determining a first commutation angle offset based upon the read encoder position while the first winding is energized (paragraph [0049]);
using the determined first commutation angle offset to determine another different commutation angle offset to electronically rezero the encoder or assign a location of the encoder (paragraph [0049]; to allow tracking of location by “tracking of rotation”; As the motor rotates, the encoder electronically determines the motor’s position as a value that changes. The change in rotation-position value as the motor rotates indicates that the encoder electronically assigns a location of the encoder at each (absolute/analog or incremental/digital) point of the motor’s position. Since the encoder values are different as the motor rotates, the encoder is electronically assigning a location of the encoder as the motor rotates per the absolute scale or incremental scale.);
Claim 21: energizing a second winding (B; B is broadly construed to be energized with A) of the motor with a constant current;
reading the encoder position for the motor while the second winding is energized (paragraph [0049]);
determining a second commutation angle offset based upon the read encoder position while the second winding is energized (the second commutation angle offset is equal to the first commutation angle since A/B are construed to be energized at the same time);
using the determined second commutation angle offset to electronically re-zero the encoder or assign a location of the encoder to determine the another different commutation angle offset (paragraph [0049]; to allow “tracking of location”);

Claim 24: where the energizing of the first winding of the motor with the constant current is with a first current pattern (the pattern is the same for A and B), and the method further comprises: 
energizing the first winding of the motor with at least one different current pattern (since there are two winding in Caveney, as is referenced in the current applications specification paragraph [0035], energizing patterns may be different);
reading the encoder position(s) for the motor while the first winding is energized with the at least one different current pattern (1741A reads the positions);
determining the first commutation angle offset based upon the read encoder positions (170 determines the offset);
Claim 25: mechanically rotating a rotating portion of the encoder relative to a rotor of the motor to change the commutation angle offset to the another different commutation angle offset (can be done by hand with the encoder and 170 on);
Claim 26: mechanically rotating a stationary portion of the encoder relative to a stator of the motor to change the commutation angle offset to the predefined commutation angle offset (can be done by hand with the encoder and 170 on);
Claim 28: move a first driving element of the motor to a location based upon a predefined reading from the encoder (controlled by 170 as disclosed or can be done by hand with the encoder and 170 on); 
adjust a robot arm to a predefined configuration (can be done by hand with the encoder and 170 on);


Alternatively:
Caveney discloses:
Claim 20: energizing a first winding (FIG. 5A/5B; paragraph [0045]; A; “Each segment A, B of stators 1703A, 1703B may be controlled by a controller, such as controller 170, 400 configured for individually energizing each segment A, B, so that each segment A, B, of stators 1703A, 1703B may drive their corresponding inner and outer rotors (1705A, 1705B and 1704A, 1704B, respectively) independently of each other.”) of a motor with a constant current (motors with windings are energized with constant current);
reading an encoder position (paragraph [0049]; 1741A) for the motor while the first winding is energized; 
determining a first commutation angle offset based upon the read encoder position while the first winding is energized (paragraph [0049]);
Claim 21: energizing a second winding (B; B is broadly construed to be energized with A) of the motor with a constant current;
reading the encoder position for the motor while the second winding is energized (paragraph [0049]);
determining a second commutation angle offset based upon the read encoder position while the second winding is energized (the second commutation angle offset is equal to the first commutation angle since A/B are construed to be energized at the same time);

Claim 22: determining an average commutation angle offset, where the average commutation angle offset comprises the determined first and second commutation angle offsets, and using the average commutation angle offset to electronically re-zero the encoder or assign a location of the encoder to provide the predefined commutation angle offset;
Claim 24: where the energizing of the first winding of the motor with the constant current is with a first current pattern (the pattern is the same for A and B), and the method further comprises: 
energizing the first winding of the motor with at least one different current pattern (since there are two winding in Caveney, as is referenced in the current applications specification paragraph [0035], energizing patterns may be different);
reading the encoder position(s) for the motor while the first winding is energized with the at least one different current pattern (1741A reads the positions);
determining the first commutation angle offset based upon the read encoder positions (170 determines the offset);
Claim 25: mechanically rotating a rotating portion of the encoder relative to a rotor of the motor to change the commutation angle offset to the another different commutation angle offset (can be done by hand with the encoder and 170 on);
Claim 26: mechanically rotating a stationary portion of the encoder relative to a stator of the motor to change the commutation angle offset to the predefined commutation angle offset (can be done by hand with the encoder and 170 on);

adjust a robot arm to a predefined configuration (can be done by hand with the encoder and 170 on);
couple a driven part of the robot arm to the first driving element of the motor (coupled as in FIG. 5A).

Caveney does not directly show:
Claim 20: using the determined first commutation angle offset to determine another different commutation angle offset to electronically [a] rezero the encoder or [b] assign a location of the encoder.

Hayashida shows a similar device having:
Claim 20: using the determined first commutation angle offset to determine another different commutation angle offset to electronically [b] assign a location of the encoder (61 is a display “for displaying the displacement (measured value)” of the motor; this display is a positive indication of another different commutation angle offset to electronically assign a location of the encoder due to the change in motor/encoder positions as displayed);
for the purpose of manually confirming the position of the motor by a user for positional accuracy calculations or motor location (column 8, lines 8-15). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Caveney as taught by Hayashida and include Hayashida’s similar device having:
Claim 20: using the determined first commutation angle offset to determine another different commutation angle offset to electronically [b] assign a location of the encoder;


Bowling shows a similar device having:
Claim 20: using the determined first commutation angle offset to determine another different commutation angle offset to electronically [a] rezero the encoder (paragraph [0080]; “With this type of encoder, prior to the use of the manipulator, the [motor (with connected structure)] may be moved to a home or zero state position. Once the [motor (with connected structure) is] so moved, the incremental counts maintained by the encoders are zeroed out. After the zeroing processing, the incremental counts output by the motor are used to provide an inferential indication of the position of the [motor (with connected structure)].” The motor is in question in this claim, not any arms which are also connected as shown in FIG. 1 of the current application. The important part of the quote above is that the encoder is rezeroed after the encoder/motor (with connected structure) are moved.);
for the purpose of providing an inferential indication of the position of the motor (with connected structure) (paragraph [0080]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Caveney as taught by Bowling and include Bowling’s similar device having:
Claim 20: using the determined first commutation angle offset to determine another different commutation angle offset to electronically [a] rezero the encoder;
for the purpose of providing an inferential indication of the position of the motor.

Allowable Subject Matter
Claims 10-15, 18-19, and 23 are allowed.

Claims 27 and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 23 February 2021 have been fully considered but they are not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652